Exhibit 10.2

NISOURCE INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amended and Restated Effective May 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I BACKGROUND AND PURPOSE

     1   

1.1

  Background      1   

1.2

  Purpose      1   

ARTICLE II DEFINITIONS

     2   

2.1

  Account      2   

2.2

  Affiliate      2   

2.3

  Beneficiary      2   

2.4

  Benefits Committee      2   

2.5

  Board      2   

2.6

  Code      2   

2.7

  Company      2   

2.8

  Compensation      2   

2.9

  Deferral Commitment      3   

2.10

  Deferral Period      3   

2.11

  Determination Date      3   

2.12

  Discretionary Contribution      3   

2.13

  Effective Date      3   

2.14

  Election Form      3   

2.15

  Eligible Employee      3   

2.16

  Employer      3   

2.17

  ONC Committee      3   

2.18

  Participant      3   

2.19

  Plan      3   

2.20

  Plan Administrator      3   

2.21

  Post-2004 Account      3   

2.22

  Pre-2005 Account      4   

2.23

  Retirement Committee      4   

2.24

  Transferred Bay State Account      4   

2.25

  Transferred Columbia Account      4   

2.26

  Unforeseeable Emergency      4   

ARTICLE III ELIGIBILITY AND PARTICIPATION

     4   

3.1

  Eligibility      4   

3.2

  Participation      4   

3.3

  Amendment of Eligibility Criteria      5   

ARTICLE IV DEFERRAL COMMITMENTS

     5   

4.1

  Timing of Deferral Elections      5   

4.2

  Amount of Deferral      5   

4.3

  Distribution Options      5   

4.4

  Duration of Deferral Commitment      6   

4.5

  Modification of Deferral Commitment      6   

 

i



--------------------------------------------------------------------------------

4.6

  Change in Employment Status      6   

ARTICLE V DEFERRED COMPENSATION ACCOUNT

     6   

5.1

  Account      6   

5.2

  Timing of Credits; Withholding      6   

5.3

  Discretionary Contributions      6   

5.4

  Determination of Account      7   

5.5

  Vesting of Account      7   

5.6

  Statement of Account      7   

ARTICLE VI INVESTMENTS

     7   

6.1

  Investment Options      7   

6.2

  Special Investment Option for Former Participants in the Bay State Plan and
Participants in the Plan      8   

6.3

  Special Investment Option for Former Participants in the Columbia Plan      8
  

ARTICLE VII PAYMENTS AND DISTRIBUTIONS

     9   

7.1

  Distributions/Events Generally      9   

7.2

  In-Service Distributions      9   

7.3

  Distributions After Separation from Service      10   

7.4

  Unforeseeable Emergency/Hardship Distributions      13   

7.5

  Distribution Provisions Applicable to a Transferred Bay State Account      13
  

7.6

  Automatic Cash-Out      14   

7.7

  Special Payment Election by December 31, 2006, for Code Section 409A
Transition Relief      14   

7.8

  Withholding for Taxes      14   

7.9

  Payment to Guardian      14   

ARTICLE VIII BENEFICIARY DESIGNATION

     15   

8.1

  Beneficiary Designation      15   

8.2

  Changing Beneficiary      15   

8.3

  Community Property      15   

8.4

  No Beneficiary Designation      16   

ARTICLE IX PLAN ADMINISTRATION

     16   

9.1

  Allocation of Duties to Committees      16   

9.2

  Agents      17   

9.3

  Binding Effect of Decisions      17   

9.4

  Section 16 Compliance      17   

ARTICLE X CLAIMS PROCEDURE

     18   

10.1

  Claim      18   

10.2

  Review of Claim      18   

10.3

  Notice of Denial of Claim      18   

10.4

  Reconsideration of Denied Claim      18   

10.5

  Employer to Supply Information      19   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI AMENDMENT AND TERMINATION OF PLAN

     19   

11.1

  Plan Amendment      19   

11.2

  Plan Termination      20   

ARTICLE XII MISCELLANEOUS

     20   

12.1

  Unfunded Plan      20   

12.2

  Company and Employer Obligations      20   

12.3

  Unsecured General Creditor      21   

12.4

  Trust Fund      21   

12.5

  Nonalienation/Nonassignability      21   

12.6

  Indemnification      21   

12.7

  Not a Contract of Employment      22   

12.8

  Protective Provisions      22   

12.9

  Governing Law      22   

12.10

  Validity      22   

12.11

  Notice      22   

12.12

  Successors      23   

12.13

  Tax Savings Clause      23   

 

iii



--------------------------------------------------------------------------------

NISOURCE INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I

BACKGROUND AND PURPOSE

1.1 Background. Effective November 1, 2000, the Bay State Gas Company Key
Employee Deferred Compensation Plan (the “Bay State Plan”) was merged into the
NIPSCO Plan and the NIPSCO Plan was renamed the NiSource Inc. Executive Deferred
Compensation Plan (the “Plan”). Effective January 1, 2004, the Columbia Energy
Group Deferred Compensation Plan (the “Columbia Plan”) was merged into the Plan.
Effective January 1, 2005, the Plan was amended and restated to comply with Code
Section 409A, and guidance and regulations thereunder. Deferred Compensation,
Discretionary Contributions, and earnings thereon, earned and vested prior to
January 1, 2005 shall be administered without giving effect to Code
Section 409A, and guidance and regulations thereunder. Effective January 1,
2008, the Plan was amended and restated to incorporate the provisions of
amendments to the Plan since the January 1, 2005, amendment and restatement and
to allow participants to elect to participate in the Plan only during the
applicable enrollment period or at such later date allowed under Code
Section 409A for certain performance based bonuses.

The Plan is hereby amended and restated effective as of May 13, 2011 to transfer
all administrative authority with respect to the Plan (including the authority
to render decisions on claims and appeals and make administrative or ministerial
amendments) from the ONC Committee to the Benefits Committee.

1.2 Purpose. The purpose of this Plan is to provide current tax planning
opportunities as well as supplemental funds for retirement or death for selected
employees of an Employer. It is intended that the Plan will aid in attracting
and retaining employees of exceptional ability by providing them with these
benefits.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Except when otherwise
required by the context, any masculine terminology in this document shall
include the feminine, and any singular terminology shall include the plural. The
headings of Articles and Sections are included solely for convenience, and if
there is any conflict between such headings and the text of the Plan, the text
shall control.

2.1 Account. The device used by an Employer to measure and determine the amount
to be paid to a Participant under the Plan. Each Account shall be divided into a
Pre-2005 Account containing contributions to the Plan earned and vested prior to
January 1, 2005, a Post-2004 Account containing contributions to the Plan earned
and/or vested on or after January 1, 2005, and, if applicable, a Transferred Bay
State Account containing any amount transferred from the Bay State Plan or a
Transferred Columbia Account containing any amount transferred from the Columbia
Plan.

2.2 Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; any leasing organization, to the
extent that its employees are required to be treated as if they were employed by
the Company pursuant to Code Section 414(n) and the regulations thereunder; and
any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o). An entity shall be an Affiliate only with
respect to the existing period as described in the preceding sentence.

2.3 Beneficiary. The person, persons or entity entitled under Article VIII to
receive any Plan benefits payable after a Participant’s death.

2.4 Benefits Committee. The NiSource Benefits Committee.

2.5 Board. The Board of Directors of NiSource Inc.

2.6 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.7 Company. NiSource Inc.

2.8 Compensation. Base salary and annual incentive awards paid to a Participant
during the calendar year, before reduction for amounts deferred under the Plan
or any other salary reduction program. Compensation earned on or after
January 1, 2005 shall not include incentive payments other than annual incentive
awards. Compensation does not include expense reimbursements, any form of
noncash compensation, or benefits. Compensation does not include lump sum
severance payments or lump sum vacation payouts.

 

2



--------------------------------------------------------------------------------

2.9 Deferral Commitment. A commitment made by a Participant to defer
Compensation pursuant to Article III.

2.10 Deferral Period. Each calendar year.

2.11 Determination Date. Each business day.

2.12 Discretionary Contribution. The Employer contribution credited to a
Participant’s Account under Section 5.3.

2.13 Effective Date May 13, 2011, the date on which the provisions of this
amended and restated Plan become effective, except as otherwise provided herein.

2.14 Election Form. The agreement submitted by a Participant to the Retirement
Committee or Benefits Committee prior to the beginning of a Deferral Period,
with respect to a Deferral Commitment made for such Deferral Period.

2.15 Eligible Employee. A select group of management or highly compensated
employees of the Employer selected by the ONC Committee in accordance with this
Plan.

2.16 Employer. The Company and any subsidiary or Affiliate of the Company
designated by the ONC Committee to participate in the Plan.

2.17 ONC Committee. The Officer Nomination and Compensation Committee of the
Board of Directors of the Company.

2.18 Participant. Any eligible individual who has elected to defer Compensation
under the Plan.

2.19 Plan. The NiSource Inc. Executive Deferred Compensation Plan, as set forth
herein and as amended from time to time.

2.20 Plan Administrator. The Benefits Committee, or such delegate of the
Benefits Committee delegated to carry out the administrative functions of the
Plan as provided under Article IX.

2.21 Post-2004 Account. The excess of (1) the total balance of the Participant’s
Account determined as of a Participant’s date of separation from service with
all Employers (provided that such separation from service occurred after
December 31, 2004) over (2) his Pre- 2005 Account, to which the Participant
would be entitled under the Plan if he voluntarily separated from service
without cause as of such date and received a full payment of benefits from the
Plan on the earliest possible date allowed under the Plan following his
separation from service.

 

3



--------------------------------------------------------------------------------

2.22 Pre-2005 Account. The balance of a Participant’s Account determined as of
December 31, 2004, adjusted to reflect earnings credited to such balance from
and after such date.

2.23 Retirement Committee. A committee consisting of the Company’s Senior Vice
President of Human Resources and the Vice President of Human Resources (in
charge of Total Rewards), or such other offices as shall be deemed equivalent to
such positions.

2.24 Transferred Bay State Account. The balance of a Participant’s Account
containing any amount transferred from the Bay State Plan. The Bay State Plan
was merged into the Plan as of November 1, 2000. The balance of the account of
each Bay State Plan participant, determined as of November 1, 2000, was
transferred to the Plan and became the initial balance in such Participant’s
Transferred Bay State Account in the Plan. A Participant’s Transferred Bay State
Account shall be held, administered, invested, and distributed pursuant to the
terms of the Plan.

2.25 Transferred Columbia Account. The balance of a Participant’s Account
containing any amount transferred from the Columbia Plan. The Columbia Plan was
merged into the Plan as of January 1, 2004. The balance of the account of each
Columbia Plan participant, determined as of December 31, 2003, was transferred
to the Plan and became the initial balance in such Participant’s Transferred
Columbia Account in the Plan. A Participant’s Transferred Columbia Account shall
be held, administered, invested, and distributed pursuant to the terms of the
Plan.

2.26 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. From and after January 1, 2005, eligibility to participate in
the Plan for a Deferral Period shall be limited to (1) an employee in job scope
level D2 or above, and (2) any other key employee of an Employer who is
designated from time to time by the ONC Committee.

3.2 Participation. An Eligible Employee shall become a Participant in the Plan
by electing to defer Compensation in accordance with Article IV. An Eligible
Employee also becomes a participant if the Employer credits the Participant’s
Account with a Discretionary Contribution.

 

4



--------------------------------------------------------------------------------

3.3 Amendment of Eligibility Criteria. The ONC Committee may, in its discretion,
change the criteria for eligibility for any reason, provided, however, that no
change in the criteria for eligibility shall be effective unless such changes
are (a) within guidelines established by the ONC Committee or (b) approved by
the ONC Committee. Eligibility for participation in one year does not guarantee
eligibility to participate in any future year.

ARTICLE IV

DEFERRAL COMMITMENTS

4.1 Timing of Deferral Elections. An Eligible Employee may elect to defer
Compensation for services performed in any Deferral Period by submitting an
Election Form to the Retirement Committee only during the annual enrollment
period, established by the Retirement Committee, which shall end no later than
December 31, of the year preceding such Deferral Period. Thus, for any salary to
be paid for services performed in a year, an election to defer such salary must
be made no later than December 31, of the prior year. Further, except as
provided in Section 4.1(b) below, for annual incentive awards paid for services
performed in a year, an election to defer such annual incentive award must be
made no later than December 31, of the prior year. To illustrate these
provisions, an election to defer salary payable for services performed in 2008
must be made by December 31, 2007. Further, an election to defer annual
incentive awards that are (1) not performance-based compensation described in
Section 4.1(b) below, (2) earned for the 2009 calendar year, and (3) to be paid
in March 2010, must be made by December 31, 2008.

4.2 Amount of Deferral. A Participant may make a Deferral Commitment in the
Election Form as follows:

 

  (a) Base Compensation Deferral Commitment. The amount of base Compensation
that a Participant may elect to defer in a Compensation Deferral Commitment
shall be stated as a whole percentage of base Compensation from five percent
(5%) to 80%; provided, however, that the Company may reduce the amount deferred
to the extent necessary to satisfy federal, state, local, or other tax
withholding obligations and employee benefit plan withholding requirements.

 

  (b) Annual Incentive Deferral Commitment. The amount of any annual incentive
award that a Participant may elect to defer in a Compensation Deferral
Commitment shall be stated as a whole percentage of the annual incentive award
from five percent (5%) to 100%; provided, however, that the Company may reduce
the amount deferred to the extent necessary to satisfy federal, state, local, or
other tax withholding obligations and employee benefit plan withholding
requirements.

 

  (c) No Deferral Commitment shall be made subsequent to the date of a
Participant’s separation from service with all Employers.

4.3 Distribution Options. Each Deferral Commitment with respect to a calendar
year shall specify the date on which the applicable deferred amount and earnings
thereon shall be distributed. Such date shall be the first to occur of (1) the
date of the Participant’s separation from service with all Employers; or (2) a
date selected by the Participant, provided that a selected date must be at least
one year after the date the deferred amount would have been paid to the
Participant in cash in the absence of the election to make the deferral.

 

5



--------------------------------------------------------------------------------

4.4 Duration of Deferral Commitment. A Participant shall make an election in his
Election Form as to the time and form of payment of the Deferral Commitment for
each Deferral Period. A Participant’s Deferral Commitment for any Deferral
Period is effective only for such Deferral Period in order to defer Compensation
for a subsequent Deferral Period, an Eligible Employee must file a new deferral
election with respect to such Compensation. A Participant shall not be required
to designate the same time and form of payment for each Deferral Period.

4.5 Modification of Deferral Commitment. Except as provided otherwise in this
Plan, Deferral Commitments shall be irrevocable.

4.6 Change in Employment Status. If the Plan Administrator determines that a
Participant’s performance is no longer at a level that deserves reward through
participation in the Plan, but does not terminate the Participant’s employment
with an Employer, the Participant’s existing Deferral Commitment shall terminate
at the end of the current Deferral Period, and no new Deferral Commitment may be
made by such Participant for any Deferral Period beginning after notice of such
determination is given by the Plan Administrator.

ARTICLE V

DEFERRED COMPENSATION ACCOUNT

5.1 Account. The Compensation deferred by a Participant under the Plan,
including any Discretionary Contributions and earnings thereon, shall be
credited to the Participant’s Account. Separate subaccounts may be maintained to
reflect different forms of distribution, investment options, levels of vesting,
and forms of payment. The Account shall be a bookkeeping device utilized for the
sole purpose of determining the benefits payable under the Plan and shall not
constitute a separate fund of assets.

5.2 Timing of Credits; Withholding. A Participant’s deferred Compensation shall
be credited to the Participant’s Account at the time it would have been payable
to the Participant. Any withholding of taxes or other amounts with respect to
deferred Compensation that is required by federal, state or local law shall be
withheld from the Participant’s nondeferred Compensation to the maximum extent
possible and any remaining amount shall reduce the amount credited to the
Participant’s Account.

5.3 Discretionary Contributions. An Employer may make Discretionary
Contributions to a Participant’s Account. Discretionary Contributions shall be
credited at such times and in such amounts as the ONC Committee in its sole
discretion shall determine.

 

6



--------------------------------------------------------------------------------

5.4 Determination of Account. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

 

  (a) New Deferrals. The Account shall be increased by any deferred Compensation
credited since such preceding Determination Date.

 

  (b) Discretionary Contributions. The Account shall be increased by any
Discretionary Contributions credited since such preceding Determination Date.

 

  (c) Distributions. The Account shall be reduced by any benefits distributed
from the Account to the Participant since such preceding Determination Date.

 

  (d) Valuation of Account. The Account shall be increased or decreased by the
aggregate earnings, gains and losses on such Account since such preceding
Determination Date.

5.5 Vesting of Account. Each Participant shall be vested in the amounts credited
to such Participant’s Account and earnings thereon as follows:

 

  (a) Amounts Deferred. A Participant shall be 100% vested at all times in the
amount of Compensation elected to be deferred under the Plan, and earnings
thereon.

 

  (b) Discretionary Contributions. A Participant’s Discretionary Contributions,
and earnings thereon, shall become vested as determined by the ONC Committee.

 

  (c) Transferred Account. A Participant shall be 100% vested at all times in
the balance of his Transferred Bay State Account or Transferred Columbia
Account, if any.

5.6 Statement of Account. The Retirement Committee shall give to each
Participant a statement showing the balance in the Participant’s Account
periodically, at such times as may be determined by the Retirement Committee, in
written or electronic form.

ARTICLE VI

INVESTMENTS

6.1 Investment Options. Amounts credited hereunder to the Account of a
Participant shall be invested as such Participant elects among the investment
choices provided to the Participant. The investment options shall be determined
by the Company from time to time in its sole and absolute discretion. No
election of a Deferral Commitment by a Participant shall be effective until such
time as the Participant submits his initial investment election to the Company.
Such investment election shall continue to apply to subsequent Deferral
Commitments made by the Participant until changed by the Participant.

 

7



--------------------------------------------------------------------------------

6.2 Special Investment Option for Former Participants in the Bay State Plan and
Participants in the Plan. Former participants in the Bay State Plan who became
Participants in the Plan, or Participants in the Plan on November 1, 2000, shall
have an additional special investment option applicable solely to their
Transferred Bay State Account balances, or their Account balances in the Plan,
valued as of November 1, 2000, and any subsequent amounts contributed to such
Participant’s Account. Such Participants may invest their Transferred Bay State
Account balances, or their Account balances in the Plan as of November 1, 2000,
and any subsequent amounts contributed to such Participant’s Account, in a
subaccount which shall be credited with earnings equal to one percentage point
higher than the effective annual yield of the average of the Moody’s Average
Corporate Bond Yield Index for the previous calendar month as published by
Moody’s Investor Services, Inc. (or any successor publisher thereto), or, if
such index is no longer published, a substantially similar index selected by the
Plan Administrator. A Participant’s Transferred Bay State Account balance, or
his Account balance in the Plan on November 1, 2000, shall be invested pursuant
to this special investment option from and after November 1, 2000, and until
such time as another investment choice is designated by him pursuant to
Section 6.1 with respect to all or a portion of his Transferred Bay State
Account, or his Account balance in the Plan on November 1, 2000. Subsequent
amounts contributed to any such Participant’s Account may be invested pursuant
to this option as designated by the Participant pursuant to Section 6.1.
However, any portion of a Transferred Bay State Account, or an Account balance
in the Plan, subsequently transferred from the investment option described in
this Section 6.2 to another investment option may not be reinvested under this
Section 6.2.

6.3 Special Investment Option for Former Participants in the Columbia Plan.
Former participants in the Columbia Plan who become Participants in the Plan on
January 1, 2004 shall have an additional special investment option applicable
solely to their Transferred Columbia Account balances, valued as of January 1,
2004, Such Participants may invest all or any portion of their Transferred
Columbia Account balances in a subaccount that shall be credited each day with
earnings equal to the prime rate of interest in effect as of such business day,
as listed in The Wall Street Journal. All or the designated portion of a
Participant’s Transferred Columbia Account balance shall be invested pursuant to
this special investment option from and after January 1, 2004, and until such
time as another investment choice is designated by him pursuant to Section 6.1
with respect to all or a portion of his Transferred Columbia Account. Any
portion of a Transferred Columbia Account subsequently transferred from the
investment option described in this Section 6.3 to another investment option may
not be reinvested under the investment option described in this Section 6.3.
Amounts contributed to any such Participant’s Account on or after January 1,
2004 shall not be eligible for the investment option described in this
Section 6.3.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

PAYMENTS AND DISTRIBUTIONS

7.1 Distributions/Events Generally. Participants generally will not be entitled
to receive a distribution of their Account balance until they separate from
service with the Employer for any reason, as provided in Section 7.3. A
Participant may receive a distribution before separation from service, however,
in accordance with this Article VII, upon (1) an Unforeseeable Emergency that
occurs before separation from service, or (2) a year that has been designated by
the Participant in a Deferral Commitment and that occurs before separation from
service.

7.2 In-Service Distributions.

 

  (a) General Payments. A Participant, in connection with a Deferral Commitment,
may elect to receive his or her Compensation deferred for a Deferral Period, and
all amounts credited or debited thereto, in a specified year while employed with
an Employer. The Participant, in a Deferral Commitment, may elect to receive
such an in-service distribution as either a lump sum or equal annual
installments over a period of not more than 15 years. If a Participant does not
make such an election, the payment shall be made in a lump sum.

If a Participant elects to receive an in-service distribution as a lump sum, the
amount of the lump sum payment will be based on the value of the Participant’s
account as of March 15 of the designated year. The distribution date generally
shall be March 31 of such year, or, if later, within such time frame permitted
under Code Section 409A and the guidance and regulations thereunder.

If a Participant elects to receive installments, the amount of each installment
payment will be based on the value of the participant’s account as of the
March 15 preceding the distribution of each installment payment. The
distribution date generally shall be each subsequent March 31, or if later,
within such time frame permitted under Code Section 409A, and the guidance and
regulations thereunder.

 

  (b) Modifying In-Service Distributions.

(1) Pre-2005 Account. Notwithstanding any other provision of the Plan, a
Participant may modify his election as to the form or time of distribution of
his entire Pre-2005 Account, and earnings thereon, by a writing filed with the
Retirement Committee at any time prior to the commencement of payment. A
Participant’s modification of his election as to the form or time of
commencement of payment shall be ineffective, unless (1) the modification
election is filed with the Retirement Committee more than 12 months prior to the
time of commencement of payment, or (2) a Participant elects by written
instrument delivered to the Company prior to the time of commencement of payment
to have his Pre-2005 Account reduced by 10%. This reduction shall be forfeited
and used by the Plan to reduce expenses of administration. This reduction is
intended to discourage a Participant from modifying his election as to the form
or time of commencement of payment within the period set forth in clause
(1) above and prevent him from being deemed in constructive receipt of his
Pre-2005 Account prior to its actual payment to him.

 

9



--------------------------------------------------------------------------------

(2) Post-2004 Account. The Company, in its discretion, may allow a Participant
to modify his election as to the form or time of distribution of his entire
Post-2004 Account, and earnings thereon, or of any Post-2004 Deferral Commitment
under the Plan and earnings thereon, if (1) such election does not take effect
until at least 12 months after the date on which the election is made, (2) the
first payment with respect to which such election is made is deferred for a
period of not less than five (5) years from the date on which such payment would
otherwise have been made, and (3) any election related to a payment to be made
at a specified date is made at least 12 months prior to the date of the first
scheduled payment. For purposes of the Plan, the term “payment” means each
separate installment and not the collective group of installment payments.

 

  (c) Precedence of Distributions. In the event a Participant has a separation
from service, Severe Financial Hardship, or other event that triggers
distribution of benefits under Article VII of this Plan, all amounts subject to
an in-service distribution shall be paid in accordance with other applicable
provisions of the Plan and not under this Section 7.2. If, however, a
Participant made an election to postpone an in-service distribution under
Section 7.2(b), and the Participant separates from service, the distribution
will be made in accordance with Section 7.2(b) and not Section 7.3.

7.3 Distributions After Separation from Service.

 

  (a) Generally. If a Participant separates from service with an Employer, the
provisions of this Section 7.3 shall apply to the distribution of the
Participant’s account. The Participant may elect, in his or her, Deferral
Commitment, to receive such benefits as either a lump sum or in equal annual
installments over a period not to exceed 15 years. If no such election is made,
payment shall be made as a lump sum.

 

  (b) Lump Sum.

(1) Pre-2005 Account. If payment of a Participant’s Pre-2005 Account is to be
made in a lump sum, the lump sum payment generally shall be made on or as soon
as administratively practicable after the March 31st immediately after the date
in which the Participant separates from service.

(2) Post-2004 Account.

(a) Non-Specified Employees. If payment of a Participant’s Post-2004 Account is
to be made to the Participant in a lump sum, and the Participant is not a
Specified Employee of any Employer as defined in Section 7.3(d) of this Plan and
consistent with the guidance under Code Section 409A, the lump sum payment
generally shall be made on or as soon as administratively practicable after the
March 31st immediately after the date in which the Participant separates from
service.

 

10



--------------------------------------------------------------------------------

(b) Specified Employees. If payment of a Participant’s Post-2004 Account is to
be made to the Participant in a lump sum, and the Participant is a Specified
Employee of any Employer, as defined in Section 7.3(d) of this Plan and
consistent with the guidance under Code Section 409A, the lump sum payment
generally shall be made on or as soon as administratively practicable after the
later of (1) the March 31st immediately after the date in which the Participant
separates from service, or (2) the date that is six (6) months after the date in
which the Participant separates from service, unless due to such Participant’s
death, in which case payment generally shall be made to the Beneficiary as soon
as practicable after the date of the Participant’s death.

 

  (c) Installments.

(1) Pre-2005 Account. If payment of a Participant’s Pre-2005 Account is to be
made in annual installments, the distribution of the first annual installment
payment generally shall be made on or as soon as administratively practicable
after the March 31st immediately after the date in which the Participant
separates from service. The amount of this first installment payment shall be
based on the value of the Participant’s Account as of the March 15 preceding the
distribution date of this installment payment. Each subsequent installment
payment generally shall be paid on or as soon as administratively practicable
after each subsequent March 31. The amount of each such installment shall be
based on the value of the Participant’s account as of the March 15 preceding the
distribution date of such installment.

(2) Post-2004 Account.

(a) Non-Specified Employees. If payment of a Participant’s Post-2004 Account is
to be made to the Participant in annual installments, the distribution of the
first annual installment payment generally shall be made on or as soon as
administratively practicable after the March 31st immediately after the date in
which the Participant separates from service. The amount of this first
installment payment shall be based on the value of the Participant’s Account as
of the March 15 preceding the distribution date of this installment payment.
Each subsequent installment payment generally shall be paid on or as soon as
administratively practicable after each subsequent March 31. The amount of each
such installment shall be based on the value of the Participant’s account as of
the March 15 preceding the distribution date of such installment.

(b) Specified Employees. If payment of a Participant’s Post- 2004 Account is to
be made to the Participant in annual installments, and the Participant is a
Specified Employee of any Employer, as defined in Section 7.3(d) of this Plan
and consistent with the guidance under Code Section 409A, the distribution of
the first annual installment payment generally shall be made on or as soon as
administratively practicable after

 

11



--------------------------------------------------------------------------------

the later of (1) the March 31st immediately after the date in which the
Participant separates from service, or (2) the date that is six (6) months after
the date in which the Participant separates from service, unless due to such
Participant’s death, in which case such installment payment generally shall be
made to the Beneficiary as soon as practicable after the date of the
Participant’s death. The amount of this first installment payment shall be based
on the value of the Participant’s Account as of the March 15 preceding the
distribution date of this installment payment. Each subsequent installment
payment generally shall be paid on or as soon as administratively practicable
after each subsequent March 31. The amount of each such installment shall be
based on the value of the Participant’s account as of the March 15 preceding the
distribution date of such installment.

 

  (d) Specified Employee Determination. A Participant shall be deemed to be a
Specified Employee for purposes of this Section 7.3 if he or she is in job scope
level C2 or above with respect to any Employer that employees him; provided that
if at any time the total number of Employees in job category C2 and above is
less than 50, a Specified Employee shall include any employee who meets the
definition of Key Employee set forth in Code Section 416(i) without reference to
paragraph (5). A Participant shall be deemed to be a Specified Employee with
respect to a calendar year if he or she is a Specified Employee on September 30
of the preceding calendar.

 

  (e) Modifying Separation from Service Distributions.

(i) Pre-2005 Account. Notwithstanding any other provision of the Plan, a
Participant may modify his election as to the form or time of distribution of
his entire Pre-2005 Account, and earnings thereon, by a writing filed with the
Retirement Committee at any time prior to the commencement of payment. A
Participant’s modification of his election as to the form or time of
commencement of payment shall be ineffective, unless (1) the modification
election is filed with the Retirement Committee more than 12 months prior to the
time of commencement of payment, or (2) a Participant elects by written
instrument delivered to the Company prior to the time of commencement of payment
to have his Pre-2005 Account reduced by 10%. This reduction shall be forfeited
and used by the Plan to reduce expenses of administration. This reduction is
intended to discourage a Participant from modifying his election as to the form
or time of commencement of payment within the period set forth in clause
(1) above and prevent him from being deemed in constructive receipt of his
Pre-2005 Account prior to its actual payment to him.

(ii) Post-2004 Account. The Company, in its discretion, may allow a Participant
to modify his election as to the form or time of distribution of his entire
Post-2004 Account, and earnings thereon, or of any Post-2004 Deferral Commitment
under the Plan and earnings thereon, if (1) such election does not take effect
until at least 12 months after the date on which the election is made,

 

12



--------------------------------------------------------------------------------

(2) the first payment with respect to which such election is made is deferred
for a period of not less than five (5) years from the date on which such payment
would otherwise have been made, and (3) any election related to a payment to be
made at a specified date is made at least 12 months prior to the date of the
first scheduled payment. For purposes of the Plan, the term “payment” means each
separate installment and not the collective group of installment payments.

7.4 Unforeseeable Emergency/Hardship Distributions.

 

  (a) Upon a finding that a Participant has suffered an Unforeseeable Emergency,
the Retirement Committee may, in its sole discretion, make distributions from
the Participant’s Pre-2005 Account (including his Transferred Bay State Account
or Transferred Columbia Account, if applicable). The amount of such a
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs resulting from the Unforeseeable Emergency. Any distribution
pursuant to this Section 7.4(a) shall be payable in a lump sum. The distribution
shall be paid within 30 days after the determination of an Unforeseeable
Emergency.

 

  (b) Upon a finding that a Participant has suffered an Unforeseeable Emergency,
the Retirement Committee may, in its sole discretion, make distributions from
the Participant’s Post-2004 Account and/or allow a Participant to suspend his
Deferred Commitment entirely. The amount of such distribution shall be limited
to the amount necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). Any distribution
pursuant to this Section 7.4(b) shall be payable in a lump sum. The distribution
shall be paid within 30 days after the determination of an Unforeseeable
Emergency.

7.5 Distribution Provisions Applicable to a Transferred Bay State Account.
Notwithstanding any other provision in the Plan, the following provisions shall
apply to the form and time of payment of the balance of a Transferred Bay State
Account:

 

  (a) The portion of a Transferred Bay State Account not paid pursuant to
Section 7.2 shall be paid to a Participant following his separation from
service, or to his Beneficiary in the case of death, in the form selected by the
Participant, by written instrument delivered to the Retirement Committee before
November 1, 2000. If no form is selected by the Participant, payment shall be
made in a lump sum. The provisions of Section 7.2(b) shall apply with respect to
the election of the form of payment of a Transferred Bay State Account and the
modification of such election.

 

  (b)

Any former employee of Bay State Gas Company who (1) was a participant in the
Bay State Plan immediately prior to November 1, 2000, (2) terminated employment
with Bay State Gas Company prior to November 1, 2000, for any

 

13



--------------------------------------------------------------------------------

  reason other than Retirement, death or Disability (as such terms were defined
in the Bay State Plan immediately prior to November 1, 2000), and (3) as of
November 1, 2000, had not commenced payment of his Account shall not commence
payment of his Transferred Bay State Account until the earlier of the
Participant’s attainment of age 65, Disability or death. Notwithstanding the
preceding sentence, the Retirement Committee may, in its sole discretion, vary
the manner and time of making the payment of a Participant’s Transferred Bay
State Account to such former Bay State employee, and may make such distributions
over a longer or shorter period of time or in a lump sum.

7.6 Automatic Cash-Out. In the event a Participant’s Account balance at the time
distribution begins, or following a distribution of an installment payment is
$15,000 or less, that balance shall be paid to the Participant or his
Beneficiary in a lump sum on the next annual installment distribution date
notwithstanding any form of benefit payment elected by the Participant.

7.7 Special Payment Election by December 31, 2006, for Code Section 409A
Transition Relief. Notwithstanding any other provision of this Plan, a
Participant may change an election with respect to the time and form of payment
of Post-2004 Benefit, without regard to the restrictions imposed under paragraph
(i) next above, on or before December 31, 2006; provided that such election
(1) applies only to amounts that would not otherwise be payable in calendar year
2006, and (2) shall not cause an amount to be paid in calendar year 2006 that
would not otherwise be payable in such year.

7.8 Withholding for Taxes. To the extent required by the law in effect at the
time payments are made, an Employer shall withhold from the payments made
hereunder any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2).

7.9 Payment to Guardian. The Retirement Committee may direct payment to the duly
appointed guardian, conservator or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Retirement Committee may, in its sole and absolute
discretion, make payment to a person having the care and custody of a minor,
incompetent or person incapable of handling the disposition of property upon
proof satisfactory to the Retirement Committee of incompetency, status as a
minor, or incapacity. Such distribution shall completely discharge the Company
from all liability with respect to such benefit.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFICIARY DESIGNATION

8.1 Beneficiary Designation. Subject to Section 8.3, each Participant shall have
the right, at any time, to designate one or more persons or an entity as
Beneficiary (both primary as well as secondary) to whom benefits under the Plan
shall be paid in the event of the Participant’s death prior to complete
distribution of the Participant’s Account, Each Beneficiary designation shall be
in a written form prescribed by the Retirement Committee and shall be effective
only when filed with the Retirement Committee during the Participant’s lifetime.

8.2 Changing Beneficiary. Subject to Section 8.3, any Beneficiary designation
may be changed by a Participant without the consent of the previously named
Beneficiary by the filing of a new designation with the Retirement Committee.
The filing of a new designation shall cancel all designations previously filed.

8.3 Community Property. If the Participant resides in a community property
state, the following rules shall apply:

 

  (a) Designation by a married Participant of a Beneficiary other than the
Participant’s spouse shall not be effective unless the spouse executes a written
consent that acknowledges the effect of the designation, or it is established
that the consent cannot be obtained because the spouse cannot be located.

 

  (b) A married Participant’s Beneficiary designation may be changed by a
Participant with the consent of the Participant’s spouse as provided for in
Section 8.3(a) by the filing of a new designation with the Retirement Committee.

 

  (c) If the Participant’s marital status changes after the Participant has
designated a Beneficiary, the following shall apply:

(i) If the Participant is married at the time of death but was unmarried when
the designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed in Section 8.3(a).

(ii) If the Participant is unmarried at the time of death but was married when
the designation was made:

(A) The designation shall be void if the spouse was named as Beneficiary, unless
the designation is reaffirmed when the Participant is unmarried.

(B) The designation shall remain valid if a nonspouse Beneficiary was named.

 

15



--------------------------------------------------------------------------------

(iii) If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed above.

8.4 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 

  (a) The Participant’s spouse;

 

  (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take, by right of representation, the share the parent would have taken if
living;

 

  (c) The Participant’s estate.

ARTICLE IX

PLAN ADMINISTRATION

9.1 Allocation of Duties to Committees. The Plan shall be administered by the
Benefits Committee, as delegated by the ONC Committee. The Benefits Committee
shall have the authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve
any and all questions, including interpretations of the Plan, as may arise in
such administration, except as otherwise reserved to the ONC Committee herein,
or by resolution or charter of the respective committees. Members of the
Retirement Committee or Benefits Committee may be Participants under the Plan.

In its discretion, the Plan Administrator may delegate to any division or
department of the Company the discretionary authority to make decisions
regarding Plan administration, within limits and guidelines from time to time
established by the Plan Administrator. The delegated discretionary authority
shall be exercised by such division or department’s senior officer, or his/her
delegate. Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Plan Administrator and his/her
decisions shall be treated as decisions of the Plan Administrator.

Specifically, the Plan Administrator hereby delegates certain of its
discretionary authority with respect to the Plan to the Retirement Committee.
Pursuant to the foregoing sentence, the delegation by the Plan Administrator to
the Retirement Committee includes, but shall not be limited to, the ability to
solicit and receive deferral elections, establish enrollment periods, distribute
account statements, receive distribution elections and any permitted
modifications thereto, make distributions, and determine claims under the Plan.

 

16



--------------------------------------------------------------------------------

9.2 Agents. The Retirement Committee, Benefits Committee or ONC Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with counsel who may be
counsel to the Company.

9.3 Binding Effect of Decisions. The decision or action of the Retirement
Committee, Benefits Committee and/or the ONC Committee (or any duly authorized
delegate of any such committee) with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

9.4 Section 16 Compliance.

 

  (a) In General. This Plan is intended to be a formula plan for purposes of
Section 16 of the Securities Exchange Act (the “Act”). Accordingly, in the case
of a deferral or other action under the Plan that constitutes a transaction that
could be covered by Rule 16b-3(d) or (e), if it were approved by the ONC
Committee (“Board Approval”), it is intended that the Plan shall be administered
by delegates of the Board, in the case of a Participant who is subject to
Section 16 of the Act, in a manner that will permit the Board Approval of the
Plan to avoid any additional Board Approval of specific transactions to the
maximum possible extent.

 

  (b) Approval of Distributions: This Subsection shall govern the distribution
of a deferral that (i) is being distributed to a Participant in cash, (ii) is
made to a Participant who is subject to Section 16 of the Act at the time the
interest in phantom Company Common Stock, if any, would be liquidated in
connection with the distribution, and (iii) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in phantom Company
Common Stock (either as a “discretionary transaction,” within the meaning of
Rule 16b-3(b)(l), or as a regular transaction, as applicable) (“Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the phantom Company Common Stock in connection with
the distribution has not received Board Approval by the time the distribution
would be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the earlier of:

(1) In the case of a transaction that is not a discretionary transaction, Board
Approval of the liquidation of the Participant’s interest in the phantom Company
Common Stock in connection with the distribution, or

(2) The date the distribution would no longer violate Section 16 of the Act,
e.g., when the Participant is no longer subject to Section 16 of the Act, or
when the time between the liquidation and an opposite way transaction is
sufficient.

 

17



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURE

10.1 Claim. Claims for benefits under the Plan shall be made in writing to the
Retirement Committee. The Retirement Committee shall establish rules and
procedures to be followed by Participants and Beneficiaries in filing claims for
benefits, and for furnishing and verifying proof necessary to establish the
right to benefits in accordance with the Plan, consistent with the remainder of
this Article.

10.2 Review of Claim. The Retirement Committee shall review all claims for
benefits. Upon receipt by the Retirement Committee of such a claim, it shall
determine all facts that are necessary to establish the right of the claimant to
benefits under the provisions of the Plan and the amount thereof as herein
provided within 90 days of receipt of such claim. If prior to the expiration of
the initial 90 day period, the Retirement Committee determines additional time
is needed to come to a determination on the claim, the Retirement Committee
shall provide written notice to the Participant, Beneficiary or other claimant
of the need for the extension, not to exceed a total of 180 days from the date
the application was received. If the Retirement Committee fails to notify the
claimant in writing of the denial of the claim within 90 days after the
Retirement Committee receives it, the claim shall be deemed denied.

10.3 Notice of Denial of Claim. If the Retirement Committee wholly or partially
denies a claim for benefits, the Retirement Committee shall, within a reasonable
period of time, but no later than 90 days after receiving the claim (unless
extended as provided above), notify the claimant in writing of the denial of the
claim. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall in all respects comply with the
requirements of ERISA, including but not limited to inclusion of the following;

 

  (a) the specific reason or reasons for denial of the claim;

 

  (b) a specific reference to the pertinent sections of the Plan on which the
denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and, where appropriate,

 

  (d) an explanation of the Plan’s review procedures.

10.4 Reconsideration of Denied Claim. Within 60 days after receipt of the notice
of the denial of a claim or within 60 days after the claim is deemed denied as
set forth above, if applicable, such claimant or duly authorized representative
may request, by mailing or delivery of such written notice to the Benefits
Committee, a reconsideration by the Benefits Committee of the decision denying
the claim. If the claimant or duly authorized representative fails to request
such a reconsideration within such 60 day period, it shall be conclusively
determined for all purposes of the Plan that the denial of such claim by the
Benefits Committee is correct. In connection with the claimant’s appeal of the
denial of his or her benefit, the claimant may review pertinent documents and
may submit issues and comments in writing.

 

18



--------------------------------------------------------------------------------

After such reconsideration request, the Benefits Committee shall determine
within 60 days of receipt of the claimant’s request for reconsideration whether
such denial of the claim was correct and shall notify such claimant in writing
of its determination. In the event of special circumstances determined by the
Benefits Committee, the time for the Benefits Committee to make a decision may
be extended by an additional 60 days upon written notice to the claimant prior
to the commencement of the extension. The notice of decision shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions on which the decision is based. If the decision on
review is not furnished within the time period set forth above, the claim shall
be deemed denied on review.

If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Benefits Committee within 90 days after the mailing or delivery to
the claimant by the Benefits Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Benefits Committee and actually institutes such legal proceedings within 180
days after such mailing or delivery.

10.5 Employer to Supply Information. To enable the Retirement Committee or the
Benefits Committee to perform its functions, each Employer shall supply full and
timely information to the respective committee of all matters relating to the
retirement, death or other cause for separation from service of all
Participants, and such other pertinent facts as the respective committee may
require.

ARTICLE XI

AMENDMENT AND TERMINATION OF PLAN

11.1 Plan Amendment. The ONC Committee or the Board shall have the authority to
amend the Plan. The ONC Committee or the Board shall have the exclusive
authority to amend the Plan regarding eligibility for the Plan, the amount or
level of benefits awarded under the Plan, and the time and form of payments for
benefits from the Plan. In addition, the ONC Committee or the Board shall also
have the exclusive authority to make amendments that constitute a material
increase in compensation, any change requiring action or consent by a committee
of the Board pursuant to the rules of the Securities and Exchange Commission,
the New York Stock Exchange or other applicable law, or such other material
changes to the Plan such that approval of the Board is required. Unless
otherwise determined by the ONC Committee, the Benefits Committee shall have the
authority to amend the Plan in all respects that are not exclusively reserved to
the ONC Committee or the Board.

The respective committee may at any time amend the Plan by written instrument,
notice of which is given to all Participants, and to Beneficiaries receiving
installment payments.

 

19



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, no amendment shall reduce the amount
accrued in any Account prior to the date such notice of the amendment is given.

11.2 Plan Termination. The ONC Committee or the Company may at any time
partially or completely terminate the Plan if, in its judgment, the tax,
accounting or other effects of the continuance of the Plan, or potential
payments thereunder, would not be in the best interests of the Employers.

 

  (a) Partial Termination. The ONC Committee may partially terminate the Plan by
instructing the Retirement Committee not to accept any additional Deferral
Commitments. If such a partial termination occurs, the Plan shall continue to
operate and be effective with regard to Deferral Commitments entered into prior
to the effective date of such partial termination.

 

  (b) Complete Termination. The ONC Committee may completely terminate the Plan
by instructing the Retirement Committee not to accept any additional Deferral
Commitments, and by terminating all ongoing Deferral Commitments. If such a
complete termination occurs, the Plan shall cease to operate and the Employers
shall pay out each Pre-2005 Account in equal monthly installments over the
following period, based on the Pre-2005 Account balance:

 

Account Balance

   Payout Period

Less than $50,000

   Lump Sum

$50,000 but less than $100,000

   3 Years

More than $100,000

   5 Years

Payments shall commence within 65 days after the ONC Committee terminates the
Plan, and earnings shall continue to be credited on the unpaid Account balance.
Employers shall pay out each Post-2004 Account in the manner and at the time
described in Articles IV and VII.

ARTICLE XII

MISCELLANEOUS

12.1 Unfunded Plan. The Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.

12.2 Company and Employer Obligations. The obligation to make benefit payments
to any Participant under the Plan shall be a joint and several liability of the
Company and the Employer that employed the Participant.

 

20



--------------------------------------------------------------------------------

12.3 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Employer or any other party for payment of benefits under the Plan. Any
life insurance policies, annuity contracts or other property purchased by the
Employer in connection with the Plan shall remain its general, unpledged and
unrestricted assets. The Employer’s obligation under the Plan shall be an
unfunded and unsecured promise to pay money in the future.

12.4 Trust Fund. Subject to Section 12.3, the Company may establish separate
subtrusts for deferrals by employees of each Employer, pursuant to a trust
agreement entered into with such trustees as the Benefits Committee may approve,
for the purpose of providing for the payment of benefits owed under the Plan. At
its discretion, each Employer may contribute deferrals under the Plan for its
employees to the subtrust established with respect to such Employer under such
trust agreement. To the extent any benefits provided under the Plan are paid
from any such subtrust, the Employer shall have no further obligation to pay
them. If not paid from a subtrust, such benefits shall remain the obligation of
the Employer. Although such subtrusts may be irrevocable, their assets shall be
held for payment of all the Company’s general creditors in the event of
insolvency or bankruptcy.

12.5 Nonalienation/Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof or
rights to, which are expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony, or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

Notwithstanding the preceding paragraph, the Account of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in Section 206(d)(3) of ERISA.
The Retirement Committee shall provide for payment in a lump sum from a
Participant’s Account to an alternate payee (as defined in Code
Section 414(p)(8)) as soon as administratively practicable following receipt of
such order. Any federal, state or local income tax associated with such payment
shall be the responsibility of the alternate payee. The balance of an Account
that is subject to any qualified domestic relations order shall be reduced by
the amount of any payment made pursuant to such order.

12.6 Indemnification.

 

  (a) Limitation of Liability. Notwithstanding any other provision of the Plan
or the Trust, none of the Company, any member of the Retirement Committee, the
Benefits Committee or the ONC Committee, nor an individual acting as an employee
or agent of any of them, shall be liable to any Participant or former
Participant, or any surviving spouse or other designated beneficiary of any
Participant or former Participant, for any claim, loss, liability or expense
incurred in connection with the Plan or the Trust, except when the same shall
have been judicially determined to be due to the willful misconduct of such
person.

 

21



--------------------------------------------------------------------------------

  (b) Indemnity. The Company shall indemnify and hold harmless each member of
the Retirement Committee, the Benefits Committee and the ONC Committee, or any
employee of the Company or any individual acting as an employee or agent of
either of them (to the extent not indemnified or saved harmless under any
liability insurance or any other indemnification arrangement with respect to the
Plan or the Trust) from any and all claims, losses, liabilities, costs and
expenses (including attorneys’ fees) arising out of any actual or alleged act or
failure to act made in good faith pursuant to the provisions of the Plan,
including expenses reasonably incurred in the defense of any claim relating
thereto with respect to the administration of the Plan or the Trust, except that
no indemnification or defense shall be provided to any person with respect to
any conduct that has been judicially determined, or agreed by the parties, to
have constituted willful misconduct on the part of such person, or to have
resulted in his or her receipt of personal profit or advantage to which he or
she is not entitled. In connection with the indemnification provided by the
preceding sentence, expenses incurred in defending a civil or criminal action,
suit or proceeding, or incurred in connection with a civil or criminal
investigation, may be paid by the Company in advance of the final disposition of
such action, suit, proceeding, or investigation, as authorized by the Retirement
Committee, the Benefits Committee or the ONC Committee in the specific case,
upon receipt of an undertaking by or on behalf of the party to be indemnified to
repay such amount unless it shall ultimately be determined that the person is
entitled to be indemnified by the Company pursuant to this paragraph.

12.7 Not a Contract of Employment. The Plan shall not constitute a contract of
employment between an Employer and the Participant. Nothing in the Plan shall
give a Participant the right to be retained in the service of an Employer or to
interfere with the right of an Employer to discipline or discharge a Participant
at any time.

12.8 Protective Provisions. A Participant shall cooperate with his Employer by
furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
maybe requested by the Employer.

12.9 Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Indiana, except as preempted
by federal law.

12.10 Validity. In case any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

12.11 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Retirement Committee or
the Benefits Committee shall be directed to the Company’s address. Mailed notice
to a Participant or Beneficiary shall be directed to the individual’s last known
address in the applicable Employer’s records.

 

22



--------------------------------------------------------------------------------

12.12 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Employers and their successors and assigns. The term successors as used
herein shall include any corporate or other business entity that shall, whether
by merger, consolidation, purchase, or otherwise, acquire all or substantially
all of the business and assets of an Employer, and successors of any such
corporation or other business entity.

12.13 Tax Savings Clause. Notwithstanding anything to the contrary contained in
the Plan, (1) in the event that the Internal Revenue Service prevails in its
claim that amounts contributed to the Plan for the benefit of a Participant,
and/or earnings thereon, constitute taxable income under Code Section 409A, and
guidance and regulations thereunder, to the Participant or his Beneficiary for a
taxable year prior to the taxable year in which such contributions and/or
earnings are distributed to him, or (2) in the event that legal counsel
satisfactory to the Company, and the applicable Participant or his Beneficiary,
renders an opinion that the Internal Revenue Service would likely prevail in
such a claim, the Post-2004 Account, to the extent constituting such taxable
income, shall be immediately distributed to the Participant or his Beneficiary.
For purposes of this Section, the Internal Revenue Service shall be deemed to
have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or, if based upon an opinion of legal counsel satisfactory to the
Company and the Participant or his Beneficiary, the Plan fails to appeal a
decision of the Internal Revenue Service, or a court of applicable jurisdiction,
with respect to such claim to an appropriate Internal Revenue Service appeals
authority or to a court of higher jurisdiction within the appropriate time
period.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the NiSource Inc. Executive Deferred
Compensation Plan to be executed in its name by its duly authorized officer,
effective as of May 13, 2011.

 

NISOURCE INC. By:   /s/ Joel Hoelzer Its:   V. P. Human Resources Date:  
August 11, 2011

 

24